Citation Nr: 1002975	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  96-32 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1954 to June 
1974.  He died in December 1993.  The appellant is the 
Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
the cause of the Veteran's death.

This case was previously before the Board in September 2002, 
July 2004, February 2006 and March 2009.  The case is now 
before the Board for further appellant action.

The Board notes that all claims for service connection based 
on exposure to herbicides in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam were subject to 
a stay on adjudication pending the outcome of litigation in 
the Federal Courts, effective from September 2006.  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  That stay has 
now been lifted, and adjudication of these claims may 
proceed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In compliance with the March 2009 Remand, the RO mailed 
letters to the appellant at the Caton, Ohio address 
requesting that she inform the RO of her correct address.  An 
October 2009 Supplemental Statement of the Case was also 
mailed to the Caton, Ohio address.  The RO's letters have not 
been returned to the VA as undeliverable, as had been the 
case with VA letters sent to an address in Camarillo, 
California.  Furthermore, the Caton, Ohio address was 
provided by the postmaster in July 2004.  Therefore, it 
appears that the Caton, Ohio address is a valid address.  

Despite this, the RO did not send all of the notice described 
in the March 2009 Board Remand to the Caton, Ohio address.  
 
The widow has not personally responded to any VA 
correspondence or request since August 2003.  Submissions 
from her representative have consisted solely of argument, or 
resubmission of evidence already of record, with no apparent 
direct contact with the appellant.

For these reasons, the Board cannot find that the appellant 
has had a meaningful opportunity to participate in her claim.

The Court has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  Here, the RO did not provide the appellant 
notice required under the March 2009 Board Remand.  
Therefore, the case must be returned to the RO.   

Accordingly, the case is REMANDED for the following action:

1. Notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should 
be mailed to the appellant at the Caton, 
Ohio address.  Notice must include 
information of death benefits as well as 
the underlying elements of service 
connection and a showing of exposure to 
herbicides.

2.  Ask the appellant to provide evidence 
relating to the Veteran's exposure to 
herbicides, including evidence that his 
service involved duty or visitation on 
land or on the inland waters in the 
Republic of Vietnam, such as 
correspondence or photographs.  (From 
July 2004 Board Remand)

3.  Ask the appellant to provide a VA 
Form 21-4142, Authorization and Consent 
to Release Information to the Department 
of Veterans Affairs, for the Veteran's 
treatment records from (1) The Ventura 
County Hematology-Oncology Medical Group, 
(2) St. John's Pleasant Valley Hospital 
in Camarillo, California, and (3) St. 
John's Regional Medical Center in Oxnard, 
California.  Advise the appellant that in 
the alternative, she may contact these 
facilities directly and obtain records 
herself for forwarding to VA.  (From 
August 2003 RO correspondence)

4.  Ask the appellant to identify any VA 
or military facility where the Veteran 
may have received medical care by name, 
location, and approximate dates of care.  
(From August 2003 RO correspondence)

5.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claim on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the appellant and her 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless she is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


